Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are currently pending and a preliminary amendment to the claims filed on 12/23/2020 is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 was filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

Claim Objections
Claims 3, 5, 6, 9 and 18-20 are objected to a minor informality under 37 CFR 1.75. 
Each of claims 3, 5, 6, 9 and 18-20 are not written in a proper Markush-type claim format where the Markush-type claim should recite alternatives in a format such as "selected or chosen from the group consisting of A, B, and C." Alternatively, “selected or chosen from A, B or C” can be used. (see MPEP 2111.03 –II and 2117 and MPEP 2173.05(h)).  
Claim 9 recites abbreviations of formulae, “Am-O-PO-(OX)2” or “Am-O-PO-(OX)-Am” or “Am-O-PO-(O-Am)2”, but which should be spelled out.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 4 recites a broad range (diol and 62 to 700 Mw) together with a narrow range (specific diol species and 62-200 Mw) that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of claim 4, and therefore not required, or (b) a required feature of the claim 4.  Claim 19 is also rejected due to indefiniteness of base claim 4. 
Claim 9 reciting “monostarch phosphates (of the Am-O-PO-(OX)2 type)” or “distarch phosphates (of the Am-O-PO-(OX)-Am type)” or “tristarch phosphates (of the Am-O-PO-(O-Am)2 type)” is vague and indefinite because this claim uses parentheses to comments on or qualify part of the sentences. It is unclear whether the limitations in parentheses are meant to be limitations in the claims or whether they are only suggestions/examples.  As such, the metes and bounds of the claim cannot be determined. Appropriate correction is required. 
Further, claim 9 recites “type” in parenthesis of lines 2-3, but which is vague and indefinite because it was unclear what “type” of cross-linked starch was intended to convey. That is, it is not clear how close it has to resemble an oil in water solid cosmetic for the artisan to know when they are infringing or not, and thus, this term extends the scope of the expression so as to render it indefinite. See case law. The addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Appropriate correction is requested.
Claim 12 reciting “the weight ratio (polyurethane : cross-linked starch) is between 1 and 7” is vague and indefinite because this claim uses parentheses to comments on or qualify part of the sentences. It is unclear whether the limitations in parentheses are meant to be limitations in the claims or whether they are only suggestions/examples.  As such, the metes and bounds of the claim cannot be determined. The Examiner suggests amending it to recite “a weight ratio of the polyurethane to the cross-linked starch”. 
Appropriate correction is required. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are rejected under 35 USC 103 as being obvious over Kergosien et al. (US2011/0150805A1, hereinafter Kerogosien) in view of Müller et al. (US6248338B1).

Applicant claims including the below claim 1 filed on 12/23/2020:

    PNG
    media_image1.png
    213
    776
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Kerogosien discloses compositions for making up keratin fibers, such as eyelashes or eyebrows, having improved makeup-removing or cleansing properties, containing in a continuous aqueous phase: an aqueous dispersion of a particular polyurethane present in an amount of solids greater than or equal to 5% by weight, e.g., 6.5%, or 8% or 5-30% or 6-25% or 7-15% relative to the total weight of said composition (e.g., abstract and [0104]) which overlaps the instant range of 6-50. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) the dispersed polyurethane comprises the reaction product of A) a prepolymer of below formula: 
    PNG
    media_image2.png
    116
    843
    media_image2.png
    Greyscale
, B) at least one chain extender according to the formula H2N-R4-NH2, and C) at least one chain extender according to the formula H2N-R5-NH2 wherein R1-R5 are very same as in the claimed invention and polyurethane does not contain polymethacrylate polymer (e.g., [0041]-[0062] and claim 1 of prior art) (instant claim 1 (in part) and instant claims 2 and 7); R2 in the formula of prior art includes organic diisocyanate which are suitable include tetramethylene diisocyanate, 1,6-hexamethylene diisocyanate, dodecamethylene diisocyanate, cyclohexane-1,3-diisocyanate and cyclohexane-1,4-diisocyanate, 1-isocyanato-3-isocyanatomethyl-3,5,5-trimethylcyclohexane (isophorone diisocyanate or IPDI), bis(4-isocyanatocyclohexyl)-methane, 1,3-bis(isocyanatomethyl)cyclohexane and 1,4-bis(isocyanatomethyl)cyclohexane and bis(4-isocyanato-3-methylcyclohexyl)methane. Mixtures of diisocyanates can, of course, be used and preferred diisocyanates are aliphatic and cycloaliphatic diisocyanates, and particularly preferred are 1,6-hexamethylene diisocyanate, isophorone diisocyanate and dicyclohexylmethane diisocyanate and mixtures thereof ([0135]) (instant claim 3); R3 in the formula of prior art represents a hydrocarbon-based radical derived from a diol, optionally of low molecular weight, optionally substituted by ionic groups (claim 1 of prior art) wherein the low molecular weight diol means diols having a molecular weight of around 62 to 700, preferably 62 to 200 which is identical to the claimed ranges, and they may contain aliphatic, alicyclic or aromatic groups and preferred compounds contain only aliphatic groups and the diols used preferably have up to 20 carbon atoms and may be chosen from ethylene glycol, diethylene glycol, propane-1,2-diol, propane-1,3-diol, butane-1,4-diol, 1,3-butylene glycol, neopentyl glycol, butylethylpropanediol, cyclohexanediol, 1,4-cyclohexanedimethanol, hexane-1,6-diol, bisphenol A (2,2-bis(4-hydroxyphenyl)propane), hydrogenated bisphenol A (2,2-bis(4-hydroxycyclohexyl)-propane), and mixtures thereof ([0137]) (instant claim 4); B) chain extender of prior art includes dipropylamine propylene glycol, dipropylamine dipropylene glycol, dipropylamine tripropylene glycol, dipropylamine poly(propylene glycol), dipropylamine ethylene glycol, dipropylamine poly(ethylene glycol), dipropylamine 1,3-propanediol, dipropylamine 2-methyl-1,3-propanediol, dipropylamine 1,4-butanediol, dipropylamine 1,3-butanediol, dipropylamine 1,6-hexanediol and dipropylamine cyclohexane-1,4-dimethanol, and mixtures thereof (instant claims 5 and 18-19); C) chain extender of prior art includes diaminosulphonates, such as for example the sodium salt of N-(2-aminoethyl)-2-aminoethanesulphonic acid (AAS) or the sodium salt of N-(2-aminoethyl)-2-aminopropionic acid ([0147])(instant claims 6 and 20); the polyurethane is also used in an amount of 5-15% relative to the total weight of said composition ([0104], [0608] and claim 2 of prior art)  which overlaps the instant range of about 6 to 50% MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (instant claim 8); the composition comprises 50-100% water ([0030]) which overlaps the instant range of 30-95% (instant claim 13); the composition further comprises lipophilic film-forming polymer ([0465]) which reads on the claimed hydrophobic particles (instant claim 14); the Examples does not require cationic surfactant and/or any compound comprising at least one – NH3+ group (instant claim 15); and the composition is applied to skin for skin care ([0008])(instant claims 16-17). 
However, Kerogosien does not expressly teach 2-8% of at least one cross-linked starch of instant claims 1, starch phosphonate of instant claim 9, gelatinized hydropxypropylated maize distarch phosphate of instant claim 10, amount of crosslinked starch of instant claim 11, and weight ratio of polyurethane to cross-linked starch of instant claim 12. The deficiencies are cured by Müller. 
Müller teaches starchy cleaning and cosmetic care preparations (title);a composition is useful for cleaning or caring for the skin, etc. (col. 1, left) comprising aqueous phase containing a pregelatinized crosslinked starch selected from a C2-C5 hydroxyalkyl starch and a C2-C18 acyl starch and preference is given to hydroxypropyl di-starch phosphate or di-starch C4-C18-alkanoate or alkenoate, and the starch acts 1) as a stability improver, 2) as a viscosity regulator, 3) as a (co)emulsifier, 4) as a skin feel improving agent and 5) as an agent for improving hairdressing characteristics (abstract and claim 1 of prior art); and this prior art teach using pregelatinized, hydroxypropylated di-starch phosphate of waxy maize starch 2.7% (e.g., Example 1), 3% (e.g., Examples 10, 14 and 15) or 5% (e.g., Example  16) which is within the instant range of 2-8% of instant claim 11 (instant claim 11). MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Kerogosien is that Kerogosien does not expressly teach 2-8% of at least one cross-linked starch of instant claims 1, starch phosphonate of instant claim 9, gelatinized hydropxypropylated maize distarch phosphate of instant claim 10, amount of crosslinked starch of instant claim 11, and weight ratio of polyurethane to cross-linked starch of instant claim 12. The deficiencies are cured by Müller. 
2. The difference between the instant application and Kerogosien/Müller is that Kerogosien/Müller does not expressly the weight ratio of polyurethane to cross-linked starch of instant claim 12.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kerogosien with addition of cross-linked starch of Müller in the cosmetic composition.  One of the skilled in the art would have been motivated to do so because as taught by Müller, cross-linked starch improves stability, regulates a viscosity and improving skin feel, and is sued as co-emulsifier. 
2. The claimed weight ratio of polyurethane to cross-linked starch would be optimized depending on intended purpose because Kerogosien teaches overlapping polyurethane amount (e.g., claim 2 of prior art) and Müller teaches overlapping cross-linked starch (e.g., the Examples of prior art).  Therefore, in the absence of criticality, the claimed weight ratio would be optimized. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613